Citation Nr: 1606689	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to March 19, 2014 and in excess 50 percent as of March 19, 2014 for service-connected anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1975.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran submitted additional evidence that is pertinent to the issue on appeal in May 2015 and he waived his right to initial RO consideration of this evidence.  Thus, the Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

The Veteran's anxiety disorder and depressive disorder are manifested by occupational and social impairment with reduced reliability and productivity to include such symptoms as sleep impairment, constricted affect, depressed mood, anxiety, panic attacks that occur at least weekly, impaired concentration, mild memory loss, some social isolation, moderate social impairment and some occupational impairment; the Veteran's GAF score ranged from 47 to 60.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, and no higher, for service-connected anxiety disorder and depressive disorder prior to March 19, 2014 have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9413 (2015).  

2.  The criteria for an initial disability rating in excess of 50 percent for service-connected anxiety disorder and depressive disorder have not been met or approximated as of March 19, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9413 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned for anxiety disorder and depressive disorder.  The October 2012 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the October 2012 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2014 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, VA examination reports dated in June 2011 and March 2014, and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his mental health symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

The record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  

The Veteran's service-connected anxiety disorder and depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  An anxiety disorder and depressive disorder are rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 31-40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. at 32.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score ranging from 61 to 70 reflections some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulty in social, occupational or school functions, but generally functioning pretty well, has some meaningful interpersonal relationships.

During the appeal the RO increased the disability rating of the Veteran's service-connected anxiety disorder and depressive disorder from 30 percent to 50 percent effective March 19, 2014.  The medical evidence of record consists of private treatment records and VA examination reports dated in June 2011 and March 2014.  Furthermore, additional evidence of the Veteran's anxiety disorder and depressive disorder symptoms includes lay statements by the Veteran.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 50 percent disability rating for the entire appeal period.

The Board notes that between January 11, 2011 and March 19, 2014, the evidence of record reveals that the Veteran's anxiety disorder and depressive disorder symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  The Veteran had constricted affect, disturbances of mood, and some difficulty establishing and maintaining effective relationships.  Private treatment records document that the Veteran had depressed mood, anxious mood, and constricted affect.  See private treatment records dated in December 2011, August 2012, October 2012, December 2012, February 2013, and May 2013.  He also demonstrated impaired concentration.  See private treatment records dated in December 2011, February 2012, August 2012, December 2012, and March 2013.  Furthermore, private treatment records show that the Veteran had angry outbursts.  See private treatment record in February 2013 and March 2013.  A private annual psychological update dated in June 2012 noted that the Veteran began receiving services in June 1998.  He currently attends PTSD group for Veterans.  He reported experiencing depressed mood, feeling anxious, nightmares, difficulty sleeping, isolating 99 percent of the time, loss of interest, and panic attacks.  A December 2011 private treatment record reveals that the Veteran experiences panic attacks on average every one to two days and he spends 99 percent of his time alone.  The June 2011 VA examination shows that the Veteran experiences sleep impairment, nightmares, lack of interest, and lack motivation.  His immediate and recent memory was impaired.  The examiner determined that the Veteran's symptoms of anxiety disorder fall within the moderate range of frequency and severity.  

The overall evidence of record reflects that the Veteran's symptoms do not meet the requirements for a 70 percent or 100 percent disability rating at any time during the appeal.  The evidence of record is negative for characteristics such as suicidal or homicidal ideation; persistent danger of hurting self or others, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; gross impairment in thought processes or communication, impaired impulse control (such as unprovoked irritability with periods of violence); grossly in appropriate behavior, persistent delusions or hallucinations, spatial disorientation, disorientation to time and place, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, difficulty in adapting to stressful circumstances (including work or a work like setting), or memory loss for names of close relatives, own occupation, own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Specifically, the June 2011 VA examination reveals that the Veteran was clean, neatly groomed, and appropriately dressed.  Private treatment records reveal that the Veteran's appearance was appropriate, hygiene was good, and he dressed appropriately.  See October 2011, March 2012, December 2012, May 2013, and July 2014.  The medical records show that the Veteran has consistently denied suicidal or homicidal ideation.  He has specifically noted that he tries to stay away from people when he is irritable and that he "doesn't want to be mean to anyone."  See March 2014 VA examination.  The medical records reflect that the Veteran's speech, thought process, and judgement were normal.  See June 2011 and March 2014 VA examinations, private treatment records dated in October 2011 and September 2014. 

The evidence shows that the Veteran experiences depressed mood and anxiety.  He experiences panic attacks at least weekly and he is easily overwhelmed.  The Veteran's anxiety, panic attacks, and depressed mood do not affect the Veteran's ability to function independently, appropriately, and effectively.  He is able to adequately engage in all activities of daily living and he has very close relationships with his family.  He goes out occasionally to restaurants or shows.  The Veteran also indicated that his recreational activities are limited due to physical concerns.  

The Board recognizes that an April 2013 private treatment record has documented that the Veteran experiences delusions.  However, this was the only documentation of delusions.  The other medical evidence of record indicates that the Veteran does not experience delusions or hallucinations and that he does not have perceptional disturbances.  Thus, the evidence of record reflects that the Veteran does not experience persistent delusions or hallucinations.   

The medical evidence reveals that the Veteran's symptoms result in some occupational impairment.  In this regard, his anxiety and depression manifest in disturbances in motivation and mood, lack of energy, impaired concentration, and mild immediate and recent memory loss.  The Veteran last worked for a tree service in 1988 and he stopped working due to physical disabilities.  The Veteran reported in the March 2014 VA examination that he is generally capable of completing occupational tasks from a mental health perspective.

With respect to social impairment, the Board finds that the evidence indicates his anxiety and depressive disorders result in mild to moderate social impairment.  The Veteran has been married twice.  His first marriage ended in divorce and his second marriage ended after the death of his wife.  He currently lives alone.  The Veteran reported at the VA examinations that he is dating and he has "a lady that [he has] been friends with for 10 to 12 years."  See March 2014 VA examination.  They talk to each other all the time.  If she goes to the hospital, he will go with her and help her.  He considers her his best friend.  They do not regularly engage in recreational activities due to finances and that they devote their lives to their children and grandchildren.  They go out occasionally to restaurants or to see a show.  The evidence shows that he is close to his two step-children and grandchildren.  He also has close relationships with his brothers and he occasionally gets out with his younger brother.  Additionally, the Veteran indicated that he engages in friendly interactions with many acquaintances.  

The medical record shows that the Veteran's GAF score ranged from 47 to 60 during the appeal period.  This range in GAF score reveals moderate to serious symptoms with moderate or serious difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  These GAF scores are consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations, private treatment records, and discussed in the lay evidence of record.  The GAF scores reflect that the Veteran's disability picture more closely approximates a 50 percent disability rating throughout the appeal period as the evidence shows that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  

In light of the foregoing, the Veteran's symptoms do not more closely approximate deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to his anxiety disorder and depressive disorder or total occupational and social impairment.  Based on the evidence and analysis discussed above, the criteria for a 70 percent rating or higher have not been met or approximated.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's anxiety disorder and depressive disorder symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 50 percent.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected anxiety disorder and depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder and depressive disorder with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's anxiety disorder and depressive disorder symptoms have not caused marked interference with employment, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial disability rating of 50 percent, but not greater, prior to March 19, 2014 for service-connected anxiety disorder and depressive disorder is granted.

Entitlement to an initial disability rating in excess of 50 percent as of March 19, 2014 for service-connected is anxiety disorder and depressive disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


